    Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 1 of 10
                                               USDCSDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                  DATE FILED: 3/22/2021

WILLIAM GUNNAR TRUITT,

                              Plaintiff,

       -against-                                                  18-cv-8386 (NSR)
                                                                 OPINION & ORDER
SALISBURY BANK AND TRUST COMPANY et
al,

                              Defendants.


NELSON S. ROMÁN, United States District Judge

       Plaintiff William Gunnar Truitt (“Plaintiff”) commenced this action against Defendants

Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. (“Defendants” or the “Bank”)

on or about August 21, 2018 in the Supreme Court of the State of New York, Dutchess County.

(ECF No. 1-1.) Plaintiff alleges that Defendants retaliated against him and wrongfully terminated

his employment due to his political activities, in violation of New York Labor Law (“N.Y.L.L.”)

§ 201-d. (Id.) On September 14, 2018, Defendants removed this action from state court pursuant

to 28 U.S.C. §§ 1332, 144 I, and 1446. (ECF No. 1.)

       Before the Court is Plaintiff’s motion for reconsideration of the Court’s July 21, 2020

Opinion and Order granting Defendants’ motion for summary judgment. (ECF No. 54.) For the

following reasons, Plaintiff’s motion for reconsideration is denied.

                                           BACKGROUND

       The Court assumes familiarity with the factual background of this case, as delineated in

the Court’s July 21, 2020 Opinion and Order (the Court’s “Opinion”) granting Defendants’

motion for summary judgment. (ECF No. 54.)
       Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 2 of 10




        In short, Plaintiff began working for Defendants on February 26, 2018. In April 2018,

Plaintiff announced his intent to campaign for New York State Assemblyman for District 106.

Defendants rejected Plaintiff’s request to serve as a New York State Assemblyman while

maintaining his employment with Defendants due to the time commitment—approximately 60

business days per year—and the $80,000 salary. Defendants indicated that Plaintiff would need

to decide between continuing his employment with Defendants and serving as an Assemblyman.

On May 1, 2018, Plaintiff wrote a letter to Defendants indicating his decision to continue with

his campaign and ceased working for Defendants. Plaintiff argues that Defendants presented him

with an ultimatum—to resign or be terminated—which constitutes constructive discharge.

Plaintiff alleges this discharge was in violation with N.Y.L.L. § 201-d which provides that “it

shall be unlawful for any employer … to discharge from employment … an individual …

because of … an individual’s political activities.” N.Y.L.L. § 201-d. “Political activities” is

defined to include “running for public office.” (Id.) Plaintiff further argues that Arthur Bassin

(“Bassin”), a member of the Bank’s board and a financial donor to Plaintiff’s political opponent,

played a role in forcing the ultimatum.

        On January 28, 2020, Defendants moved for summary judgment. (ECF No. 47.) On July

21, 2020, this Court issued and Opinion and Order granting summary judgment on the grounds

that no rational juror could conclude Plaintiff was constructively discharged. (ECF No. 52 at

20.)1 On August 4, 2020, Plaintiff filed a motion for reconsideration of the Court’s Opinion &

Order. (ECF No. 56.)

                                           STANDARD OF LAW


         1
           The Court also indicated that even assuming, arguendo, that Plaintiff had established a constructive
discharge, his claim would nonetheless fail because he was unable to rebut Defendants’ strong showing that the
reason Plaintiff was discharged was due to the time commitment required by campaigning and serving as
Assemblyman. (Id.)

                                                         2
      Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 3 of 10




I.     Motion for Reconsideration

       Motions for reconsideration are governed by Local Civil Rule 6.3 and Federal Rule of

Civil Procedure 60(b). “The standard for granting a motion for reconsideration pursuant to Local

Rule 6.3 is strict.” Targum v. Citrin Cooperman & Company, LLP, 2013 WL 6188339, at * 1

(S.D.N.Y. Nov. 25, 2013). Motions for reconsideration are “addressed to the sound discretion of

the district court and are generally granted only upon a showing of exceptional circumstances.”

Mendell ex rel. Viacom, Inc. v. Gollust, 909 F.2d 724, 731 (2d Cir. 1990). A motion to reconsider

“is not a vehicle for . . . presenting the case under new theories . . . or otherwise taking a second

bite at the apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (quotation and citation omitted); see also Nat’l Union Fire Ins. Co. of Pittsburgh v. Stroh

Cos., 265 F.3d 97, 115 (2d Cir. 2001) (noting that party moving for reconsideration, “may not

advance new facts, issues, or arguments not previously presented to the Court” (quoting Polsby

v. St. Martin’s Press, No. 97 Civ. 690(MBM), 2000 WL 98057, at *1 (S.D.N.Y. Jan. 18, 2000)))

. They “will generally be denied unless the moving party can point to controlling decisions or

data that the court overlooked.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

Reconsideration of a Court’s previous order is “an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” In re Initial

Pub. Offering Sec. Litig., 399 F. Supp. 2d 298, 300 (S.D.N.Y. 2005) (internal citation and

quotation omitted), aff’d sub nom. Tenney v. Credit Suisse First Bos. Corp., 2006 WL 1423785,

at *1 (2d Cir. May 19, 2006).

II.    Motion for Summary Judgment

       Summary judgment is appropriate only where “there is no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

P. 56(c). Thus, summary judgment will not lie where there is a “dispute[] over facts that might

                                                   3
      Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 4 of 10




affect the outcome of the suit under the governing law” and “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “The Supreme Court has made clear that ‘at the summary judgment

stage the judge’s function is not [] to weigh the evidence and determine the truth of the

matter[.]’” Westinghouse Elec. Corp. v. N.Y.C. Trans. Auth., 735 F. Supp. 1205, 1212 (S.D.N.Y.

1990) (quoting Anderson, 477 U.S. at 249). Rather, the relevant inquiry is “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52. In deciding a

motion for summary judgment, courts must “constru[e] the evidence in the light most favorable

to the non-moving party and draw[] all reasonable inferences in its favor.” Fincher v. Depository

Tr. & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (internal citation and quotations

omitted).

       The moving party bears the initial burden of pointing to evidence in the record “which it

believes demonstrate[s] the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). The moving party may also support an assertion that there is no

genuine dispute by showing “that [the] adverse party cannot produce admissible evidence to

support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the moving party fulfills its preliminary burden,

the onus shifts to the non-moving party to identify “specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 248 (internal citation and quotation marks omitted).

       The party asserting that a material fact is genuinely disputed must support his or her

assertion by “citing to particular parts of materials in the record” or “showing that the materials

cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). “Statements

that are devoid of any specifics, but replete with conclusions, are insufficient to defeat a properly



                                                  4
       Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 5 of 10




supported motion for summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d

Cir. 1999). In addition, “[t]he mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient; there must be evidence on which the jury could

reasonably find for [that party].” Anderson, 477 U.S. at 252.

                                                   DISCUSSION

I.       Local Rule 56.1 Statement

         Defendants submitted a Local Rule 56.1 Statement with their motion for summary

judgment. (ECF No. 47-3.) However, Plaintiff failed to submit an appropriate response to

Defendants’ 56.1 Statement.2 After the motion for summary judgment was fully briefed, Plaintiff

realized his error and sought leave from the Court to file a complaint Rule 56.1 Statement. The

Court denied Plaintiff’s request. (ECF No. 51.) Plaintiff argues that the Court cited “[Plaintiff’s]

‘fail[ure] to comply with Local Rule 56.1’ as the ‘reason’ for granting [Defendants’] [m]otion for

[s]ummary [j]udgment.” (ECF No. 54-1 at 3.) However, this is an inaccurate representation of

the Court’s Opinion; as the Court noted in its Opinion, “[b]ecause Plaintiff failed to comply with

Local Rule 56.1, the Court [deemed] as admitted the facts set forth in Defendants’ 56.1

Statement, to the extent they are supported by the record.” (ECF No. 52 at 2) (emphasis added).

While the Court noted Plaintiff’s failure to comply with its rules, the Court nonetheless engaged

in its own fact-finding process by reviewing the record in its entirety.

II.      Testimony of Interested Witnesses and Evidence Favorable to the Moving Party

         Plaintiff argues that the Court erred by considering evidence favorable to the moving

party and testimony of interested witnesses. On a motion for summary judgment, the Court is


         2
           Plaintiff argues that because Defendants referenced “FRCP 56.1” instead of “Local Rule 56.1” in their
Rule 56.1 Statement, Plaintiffs were not obligated to submit a compliant response to Defendants’ statement. The
Court rejects the notion that a mere typo in the title of a document relieves Plaintiff of his obligation to comply with
this Court’s Rules. Since there is no Federal Rule of Civil Procedure 56.1, Plaintiff could not conceivably mistake
Defendants’ Rule 56.1 Statement as falling under any rule other Local Rule 56.1.

                                                           5
       Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 6 of 10




required to view the record in a light most favorable to a non-moving party and draw all

reasonable inferences in his favor. Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712,

720 (2d Cir. 2010). The Court’s role is not to make credibility assessments or choose between

conflicting versions of events when deciding a motion for summary judgment. McClellan v.

Smith, 439 F.3d 137, 144 (2d Cir. 2006). However, the Court is required to make reasonable

inferences and determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson, 477 U.S. at 251-52. In its Opinion, the Court made factual findings based on the

record and, in an absence of any evidence supporting Plaintiff’s contentions whatsoever, found

that the evidence was so one-sided that Defendants prevailed as a matter of law. Had Plaintiff

presented evidence demonstrating a genuine issue of material fact, the Court would have denied

Defendants’ motion for summary judgment; however, Plaintiff presented very little evidence in

the record to counter Defendants’ factual assertions.

III.    Alleged Factual Oversights

        Plaintiff argues that the Court erred in several of its factual determinations and submits

five examples of “incorrect and unsupported factual determinations that warrant

reconsideration.” (ECF No. 54-1 at 11.)

        A.     “Plaintiff has not pointed to any evidence in the record that credibly raises a
        material question of fact about whether Defendants forced him to decide between
        termination or resignation.”

        Plaintiff argues that the Court “overlooked a substantial volume of evidence in the

record” including Cahill’s testimony that Plaintiff “would have to make a decision” if he

“wanted to continue with his—with his campaign for the Assembly” and Cahill’s statement that

he “told [Plaintiff] that we needed a decision as to what he was going to do by that Tuesday.”

(ECF No. 54-1 at 11.) The Court agrees with Plaintiff that Defendants indicated Plaintiff would

                                                  6
      Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 7 of 10




have to make a decision. But these statements do not demonstrate that Plaintiff was forced to

resign; they merely indicate that the Bank—which had determined it would not grant Plaintiff

outside employment approval for the Assemblyman position—needed to know whether Plaintiff

intended to continue with his campaign.

       B.     “[E]ven when drawing all inferences from the record in Plaintiff’s favor, his
       departure from the Bank is best classified as a resignation.”

       Plaintiff sent a letter to Defendants indicating that he had decided to pursue the

Assemblyman position—a position Defendants had indicated Plaintiff could not simultaneously

hold while maintaining his role with the Bank—and then ceased working for Defendants.

Plaintiff even indicated in the letter that he would consider coming back to work for Defendants

if he was not successful in the November election. There is no doubt from a review of the record

that Plaintiff resigned. Factually speaking there is no evidence to dispute Defendants’ contention

that Plaintiff resigned; the more pertinent question is whether his resignation was a constructive

discharge.

       In its Opinion, the Court addressed this issue and determined that the circumstances

under which Plaintiff resigned did not rise to the level of a constructive discharge under the law,

which typically requires hostile or coercive conduct. Nonetheless, even if Plaintiff were

constructively discharged, the Court found that Plaintiff would be unable to prevail on summary

judgment because Plaintiff would be unable to rebut Defendants’ contention that the discharge

was due to an assessment that Plaintiff would be unable to campaign and serve as Assemblyman

while simultaneously fulfilling his duties at the Bank.




                                                 7
      Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 8 of 10




       C.     “Plaintiff contends, without support, that Defendants falsely asserted that he
       would be required to spend ‘at minimum 3-4 days per week – 60 business days – in
       Albany,” given that there are multiple weeks during the legislative session with no
       meetings. . .However, both the documentary evidence proffered by both parties and the
       depositions of Cahill and [Plaintiff] support Defendants’ assertion.”

       The 2018 Legislative Session calendar includes 8 session days in January, 6 session days

in February, 15 session days in March, 7 session days in April, 12 session days in May, and 11

session days in June, for a total of 59 planned session days. (See Def. Ex. S.) It is clear from the

calendar, that an Assemblymember is required to spend approximately 60 days in Albany.

Therefore, the Court’s factual finding is supported by the record.

       In his opposition to summary judgment, Plaintiff argued that the position would not

require 60 full days in Albany because some sessions run 1-2 hours at most and the drive from

the Bank to the Capitol is “approximately an hour and 15 minutes.” (Truitt Dep. Tr. at 93:18-22.)

However, Plaintiff also conceded that he “was never an [A]ssemblyman and so [he] wasn’t

entirely positive of what the times would be.” (Id. at 94:17-24.) Further, even if some of the

planned sessions were 1-2 hours, Plaintiff cannot explain how his 15 days of vacation and 5 days

of personal leave could feasibly cover the Assemblymember obligations, especially in light of his

role at the Bank which required fifty hours of in-person work per week.

       D.    “[A]s Plaintiff testified, he was never told by either Cantele or Cahill that his
       employment would be terminated whether or not he ran for office.”

       During his deposition, Plaintiff was asked “Did anyone, did either Rick [Cantele] or

Doug [Cahill] state that your employment at Salisbury Bank would be terminated whether or not

you chose to run for office?” Plaintiff responded: “Not at all” While Plaintiff indicated that he

was facing an ultimatum, he also indicated that he was never explicitly told he would be

terminated if he chose to seek office. Therefore, the Court did not err in making this factual

finding.


                                                  8
       Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 9 of 10




         E.      “[A]s it relates to those individuals involved with the decision not to grant
         [Plaintiff’s] request for outside employment, the record indicates that none of them were
         involved with Barrett’s campaign or provided any financial support.”

         Plaintiff argues that Arthur Bassin, a board member and contributor to the campaign of

Plaintiff’s opponent, played a role in the Bank’s decision to deny Plaintiff’s outside employment

request. As the Court indicated in its Opinion, the record clearly reflects that the Board is not

involved in managing personnel decisions and that Bassin was not an employee of the Bank who

was involved in the decision on Plaintiff’s request. Plaintiff’s assertion hinges on Plaintiff’s

testimony that Cahill “mentioned he had spoken with members of the board of directors,

including [Bassin] who had told Cahill that he was not ‘comfortable with [Plaintiff] … running

for this position and working for the bank.” (Truitt Dep. Tr. At 101:13-24.) However, the fact

that Bassin expressed his opinion to Cahill does not contradict the Court’s finding and the record

which reflect that Bassin was not involved in the actual decision-making process.

                                                              ***

         In sum, the Court finds no error in its prior factual findings. Accordingly, the Court

affirms its finding that Plaintiff was not constructively discharged. Further, the Court reiterates

that even if Plaintiff were discharged, Plaintiff would be unable to rebut Defendants’ rationale

for termination—that campaigning for and holding office as an Assemblymember is a time

commitment that would interfere with Plaintiff’s ability to work for the Bank.3




          3
            Plaintiff attempts to rebut this rationale by imputing a nefarious motive on Bassin. However, as explained,
the record reflects that Bassin did not play a role in the decision to deny Plaintiff’s outside employment request.
Further, Plaintiff’s own testimony reveals that Bassin was uncomfortable with Plaintiff simultaneously running for
the New York Assembly and working at the Bank not due to some ulterior motive, but rather because “as an elected
official himself … he didn’t think it was plausible” to both work at the bank and be an assemblyman. (Truitt Dep.
Tr. At 112:4-7.)

                                                          9
      Case 7:18-cv-08386-NSR-PED Document 59 Filed 03/22/21 Page 10 of 10




IV.      Plaintiff’s Political Activity

         In closing, Plaintiff argues that it is undisputed that Plaintiff’s political activity never

interfered with his ability to work at the Bank. However, the Court fails to see how this is

relevant. First, the Court reiterates its finding that Plaintiff was not discharged. Second, even if

Plaintiff were discharged, at the time of discharge Plaintiff was at the beginning stages of his

campaign. Based on an evaluation of the time commitment required to serve in (and by

extension, campaign for) the New York Assembly and the high salary, Defendants determined

that Plaintiff could not feasibly hold both positions. This determination was based on information

provided by Plaintiff and appears to be correct as Plaintiff took a four month leave of absence

from his current job leading up to the election. (Truitt Dep. Tr. 139:5-141:7.)


                                            CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for reconsideration is DENIED. The Clerk

of the Court is directed to terminate the motion at ECF No. 54.

Dated:     March 22, 2021                                        SO ORDERED:

           White Plains, New York



                                                    ________________________________

                                                             NELSON S. ROMÁN

                                                          United States District Judge




                                                    10
